DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing objections are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The last office action inadvertently failed to provide citation for the Shteynber reference (US 2011/0309759); therefore, this office action is being issued to properly cite the prior art reference being used herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aso et al. (US 2006/0146584) in view of Shteynberg et al. (US 8,742,674).
Claims 1 and 2; Aso et al. disclose a switched mode power supply device (DC converter), comprising: an energy storage device (C1/C2); a controller (11) configured to discharge the energy storage device (C1/C2); a voltage drop device (AV) having a first pin coupled to the energy storage device (at P1), a second pin coupled to the controller (at Vcc), and a third pin (CS) coupled to receive a first power-down signal (CS); wherein the first power-down signal indicates that the energy storage device is to be discharged (para. [0051], [0052]); wherein the voltage drop device is configured to input a first voltage (Vc) from the energy storage device (C2) on the first pin and output a second voltage (Vcc) to the controller (11) on the second pin; and wherein the second voltage is lower than the first voltage (e.g. voltage drop across R1). MOSFET Q3. Aso et al. d further disclose the switch is coupled between the energy storage device and the controller and discloses a resistor (R1). The resistor (R1) is coupled between the energy storage device and the switch and thus would be coupled between the storage device and the gate of the switch. Moreover, obviously Aso et al. controls the gate of the switch with signal CS.
However, Aso et al. do not disclose the voltage drop device includes a MOSFET transistor and a Zener diode; the transistor being coupled between the energy storage device and the controller by the transistor’s source and drain; wherein the third pin is a gate of the transistor coupled to receive the power-down signal; wherein the resistor is coupled between the energy storage device and the gate of the transistor; and wherein the Zener diode is coupled between the gate of the transistor and a reference potential.
Shteynberg et al., figure 17, teach an adaptive interface circuit (e.g. a voltage drop device) that includes a MOSFET transistor (e.g. 275), a resistor (e.g. 272), and a Zener diode (e.g. 274); wherein the transistor is coupled between the energy storage device and a controller; wherein the third pin is a gate of the transistor coupled to receive the power-down signal (from the controller similar to Aso et al.); wherein the resistor (272) is coupled between an energy storage device (235A) and the gate of the transistor (275); and wherein the Zener diode (274) is coupled between the gate of the transistor and a reference potential (gnd).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Aso et al. to include a Zener diode; and wherein the Zener diode is coupled between the gate of the transistor and a reference potential in order to have the Zener diode, via a resistor, produce a regulated voltage on the gate of a MOSFET as taught by Shteynberg et al. in order to provide an adaptive interface circuit used for fast generation of operating voltage Vcc to the controller.
Claim 3; SW (e.g. transistor device [0065]).
Claims 4 and 5; Shteynberg et al. the transistors can have a gate (i.e. MOSFET) or the transistor could have a base (e.g. BJT); e.g. col. 7 line 11 and line 15.
Claim 7; Shteynberg et al., figure 17, gnd.
Claim 8; Shteynberg et al. resistor 272, zener 274.
Claims 9-11; Shteynberg et al. MOSFET 275, zener 274.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aso et al. and Shteynberg et al. in view of Tsai (US 10,534,029).
Aso et al. and Shteynberg et al. disclose the claimed subject matter in regards to claim 1 supra, except the energy storage capacitor is included in a power factor correction (PFC) circuit; wherein the power factor correction (PFC) circuit is configured to transform an AC mains voltage to a high-voltage on the energy storage capacitor, and further comprising a LLC resonant circuit configured to transform the high-voltage on the energy storage capacitor to the DC output voltage.
Tsai teaches a power conversion apparatus having an energy storage capacitor (30) included in a power factor correction (PFC) circuit (e.g. 20, 26, 30); wherein the power factor correction (PFC) circuit is configured to transform an AC mains voltage (90) to a high-voltage on the energy storage capacitor (30); and further comprising a LLC resonant circuit (47) configured to transform the high-voltage on the energy storage capacitor to the DC output voltage (49a/49b)}. The power converter extends service life and improves converter efficiency.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Aso et al. to include having an energy storage capacitor included in a power factor correction (PFC) circuit; and the PFC circuit is configured to transform an AC mains voltage to a high-voltage on the energy storage capacitor; and further comprising a LLC resonant circuit configured to transform the nigh-voltage on the energy storage capacitor to the DC cutout voltage in order to extend service life and improve converter efficiency.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 24 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Aso et al.
Aso et al. disclose a switched mode power supply device, comprising: an energy storage device (C1/C2); a controller (fig. 10: Q3, 11) configured to discharge the energy storage device (para. [0051], [0052]);Page 6 of 1217/02114382198793US01 a voltage drop device (Q4, R2, D2, R3, D3) having a first pin coupled to the energy storage device (at P1), a second pin coupled to the controller (D3 at Vcc), and a third pin (R2/D2) coupled to receive a first power-down signal (CS from Q3); wherein the power-down signal indicates that the energy storage device is to be discharged; wherein the voltage drop device is configured to input a first voltage from the energy storage device on the first pin (e.g. P1) and output a second voltage to the controller (Q3, 11) on the second pin (D3 at Vcc); wherein the second voltage is lower than the first voltage; wherein the controller (Q3, 11) includes a discharge current regulator (fig. 10: Q3); and wherein the voltage drop device (Q4, R2, D2, R3, D3) is coupled between the energy storage device (C1/C2) and the discharge current regulator (Q3) in the controller (Q3, 11).

Allowable Subject Matter
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-18, 20 and 23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY L LAXTON/Primary Examiner, Art Unit 2896                     5/31/2022